Citation Nr: 9909578	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  95-27 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty training including a period from 
June 1982 to October 1982 and served on active duty from 
January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The case returns to the Board following a February 1998 
remand to the RO.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran served in Southwest Asia from February 6, 
1991 to May 15, 1991.  

3.  There is no competent medical evidence of a chronic 
respiratory disability, diagnosed or undiagnosed, that is 
related to the veteran's period of active military service, 
including active military service in Southwest Asia.    


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a respiratory disorder, to include as due to an undiagnosed 
illness, is not well grounded.  38 U.S.C.A. §§ 1110, 1117, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.317 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed a claim for service connection for a 
respiratory disorder in October 1993.  He claimed that he 
incurred this disorder in April 1991.  For this reason, the 
Board will confine its discussion to the period of service 
inclusive of April 1991.

The veteran's service documents reflected active military 
service from January 1991, with service in Southwest Asia 
from February 6, 1991 to May 15, 1991.  Service medical 
records with respect to this period of service consist only 
of a report of medical history dated in January 1991, 
immunization records, and an optometry screening.  Repeated 
attempts to secure additional service medical records were 
unsuccessful.  The RO was informed by the National Personnel 
Records Center that all available medical records had been 
forwarded.  

In November 1993, the veteran was afforded a VA general 
medical examination.  He related that he was exposed to oil 
smoke in service in the Gulf War.  Two months after his 
discharge, he started coughing and producing some type of 
sputum.  Although he had improved somewhat, he was 
occasionally short of breath.  He did not cough now.  
Physical examination was normal.  The diagnosis was history 
of lung disease, not found at this time, and history of 
exposure to oil fumes in the Gulf War.  Respiratory tests 
administered in conjunction with the VA examination were 
interpreted as showing possible ventilatory defect.  It was 
recommended that the veteran undergo complete pulmonary 
function tests with lung volumes and diffuse capacity to rule 
out restrictive lung disease if clinically indicated.  It was 
also noted that obesity may have had some influence on 
spirometry.  

A rating action in April 1995 denied service connection for a 
respiratory disorder.

In his substantive appeal, the veteran indicated that, when 
he came home from the Persian Gulf, he threw up black phlegm 
from the fires.  He also coughed and had shortness of breath.  
The condition persisted for a number of months.  He continued 
to have shortness of breath.  

In November 1995, the veteran testified at a personal 
hearing.  Two to three weeks after his separation, he 
experienced a kind of syrupy, black film coming out of his 
ears, as well as extreme coughing and difficulty breathing.  
He went to a local physician who did not know what the 
problem was.  The physician took X-rays and prescribed some 
type of medicine.  The symptoms kept recurring.  He had not 
seen any other private physicians for this disorder.  After 
about one year, he sought treatment from VA.  He had one 
physical, at which time he was having trouble breathing.  He 
still had trouble breathing, as well as problems with cough 
and productive sputum.  The private physician he saw for 
respiratory problems refused to cooperate with him.  He was 
still trying to obtain records from the doctor.  During the 
hearing, the veteran submitted several lay statements.  
W.M.B. stated that he had known the veteran since he returned 
from Desert Storm.  He was very exuberant and interested in 
veterans affairs.  Last year, he noticed that the veteran 
lost his enthusiasm and complained about not feeling well.  
J.P.N. stated that he had known the veteran for seven years.  
The veteran told him about his respiratory problems.  He took 
the veteran to a VA hospital for an examination.  To the best 
of his knowledge, the veteran did not have these problems 
before Desert Storm.  Finally, the veteran's wife stated that 
she witnessed an oil residue coming out of the veteran's ear 
and nose for at least two months after he returned from 
Desert Storm.  

During the November 1995 hearing, the hearing officer 
provided the veteran with a VA form authorizing the release 
of medical information to VA from this physician.  A review 
of the claims folder revealed no completed form or other 
contact information for this physician.  

In August 1996, pursuant to VA review of previously denied 
claims based on Persian Gulf Service, the RO contacted the 
veteran in writing and advised him to submit any medical or 
non-medical evidence supporting his disability claim.  The RO 
received no response to this letter.               

Pursuant to the Board's remand, the RO contacted the veteran 
in writing and again asked him to provide contact information 
for all VA and non-VA medical providers who had treated him 
for a respiratory disorder since his discharge from service.  
The RO received no response to this letter.  

Also pursuant to the Board's remand, the veteran was 
scheduled for a VA examination in August 1998.  He requested 
that the examination be rescheduled.  He failed to report for 
the examination rescheduled in September 1998.  


Analysis

Service connection may be granted if the evidence 
demonstrates that a veteran has a current disability which 
resulted from an injury or disease incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection requires a 
finding that there is a current disability that has a 
definite relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

A presumption of in-service incurrence attaches to specified 
chronic diseases if they are manifest to a compensable degree 
(10 percent or more) within one year after separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307; see 
38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing 
applicable chronic diseases).

In addition, 38 U.S.C.A. § 1117 provides for compensation for 
Persian Gulf veterans suffering from a chronic disability 
resulting from an undiagnosed illness that became manifest 
during active duty in the Southwest Asia theater of 
operations or became manifest to a compensable degree within 
the prescribed presumptive period.  38 U.S.C.A. § 1117 (West 
1991 & Supp. 1998).  

Regulations clarify that a veteran of the Persian Gulf war 
must exhibit objective indications of a chronic disability 
resulting from an undiagnosed illness or combination of 
illnesses manifested by one or more signs or symptoms.  
38 C.F.R. § 3.317(a)(1).  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  A disability is 
considered "chronic" if it has existed for six months or 
more or if the disability exhibits intermittent episodes of 
improvement and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms which may be manifestations 
of an undiagnosed illness include, but are not limited to: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 3.317(b).  It is 
emphasized that the disability must not be attributed to any 
known clinical diagnosis by history, physical examination, or 
laboratory test.  38 C.F.R. § 3.317(a)(1)(i) and (ii).  
Finally, the claimed chronic disability must have been 
manifest during active service in the Southwest Asia theater 
of operations or manifest to a compensable degree by December 
31, 2001.  38 C.F.R. § 3.317(a)(1)(i) and (ii); see 62 Fed. 
Reg. 23138, 23139 (1997) (interim rule amending 38 C.F.R. 
§ 3.317(a)(1)(i)).  See generally Karnas v. Derwinski, 1 Vet. 
App. 308 (1991) (if a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant will apply).

Compensation is not payable if there is affirmative evidence 
that 1) an undiagnosed illness was not incurred during active 
military service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. §  3.317(c).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Generally, in order for a service connection claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  Epps 
v. Gober, 126 F.3d 1464, 1468 (1997); Caluza v. Brown, 7 Vet. 
App. 498, 504 (1995).  Where the determinative issue involves 
a medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).
   
In this case, the Board finds that the veteran's claim is not 
well grounded because there is no medical evidence showing 
the presence of a chronic respiratory disability, either 
diagnosed or undiagnosed.  The veteran testified that he has 
cough with sputum production and shortness of breath.  
However, the November 1993 VA examination found no chronic 
respiratory disability.  Testing performed during the 
November 1993 VA examination suggested a possible defect, but 
no diagnosis was provided.  In fact, it was suggested that 
obesity might have influenced the test results.  The veteran 
failed to report for the September 1998 VA examination during 
which more complete tests were to be performed.  The veteran 
testified that he saw a private physician for respiratory 
problems within weeks of his return from Persian Gulf 
service.  However, the veteran has not provided medical 
records from the private physician, nor has he provided the 
name and address of the physician so that VA could contact 
the doctor directly.  

As the claims folder reveals no medical evidence of a 
diagnosed or undiagnosed chronic respiratory disability, the 
claim is not plausible and therefore not well grounded.  
38 U.S.C.A. §§ 1110, 1117, 5107(a); 38 C.F.R. §§ 3.102, 
3.303(a), 3.317; Epps, 126 F.3d at 1468.  The Board 
recognizes that this appeal is being disposed of in a manner 
that differs from that used by the RO.  The RO denied the 
veteran's claim on the merits, while the Board has concluded 
that the claim is not well grounded.  However, the Court has 
held that "when an RO does not specifically address the 
question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).

If the veteran wishes to complete his application for service 
connection for a respiratory disorder, to include as due to 
an undiagnosed illness, he should submit medical evidence 
reflecting treatment for a chronic respiratory disorder 
during or after service.  Robinette, 8 Vet. App. at 77-78.

Because the veteran has not submitted a well grounded claim, 
the duty to assist is not triggered and VA has no obligation 
to further develop the veteran's claim.  Epps, 126 F.3d at 
1469; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  
However, the Board wishes to acknowledge the RO's numerous 
efforts to assist the veteran with his claim.  Specifically, 
with respect to the veteran's service medical records, the 
Board observes that repeated attempts to secure additional 
records have been fruitless.  The RO has been informed that 
all available records were already forwarded to its office.  
Moreover, the RO provided the veteran multiple opportunities 
to present medical evidence or to provide names and addresses 
of medical providers so that the RO could obtain the 
evidence.  He has not taken advantage of those opportunities.  
Finally, the veteran failed to report to the VA examination 
rescheduled for September 1998 at the veteran's request.  See 
Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to 
assist the veteran, not a duty to prove his claim while the 
veteran remains passive); accord Wood v. Derwinski, 1 Vet. 
App. 190 (1991). 
 

ORDER

Entitlement to service connection for a respiratory disorder, 
to include as due to an undiagnosed illness, is denied.  




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

